  Case 6:19-cv-00169-JCB Document 17 Filed 12/20/19 Page 1 of 2 PageID #: 65




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                       TYLER DIVISION

MID-CONTINENT CASUALTY COMPANY, §
                                §
     Plaintiff,                 §
                                §
V.                              §                            CASE NO. 6:19-cv-00169-JCB
                                §
KBL RESTORATION, LLC,           §
                                §
     Defendant.                 §

              JOINT STIPULATION OF DISMISSAL WITHOUT PREJUDICE

        It is hereby stipulated by and between the parties to this action, Plaintiff, Mid-Continent

Casualty Company, and Defendant, KBL Restoration, LLC, through their respective counsel of

record that the above-captioned action be and hereby is dismissed without prejudice pursuant to

Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure.

        DATED: December 20, 2019.


                                                    Respectfully submitted,

                                                    /s/ Robert M. Fitzgerald
                                                    Robert M. Fitzgerald
                                                    Lead Counsel
                                                    TX Bar No. 07088900
                                                    LAW OFFICES OF ROBERT M. FITZGERALD, PC
                                                    1219 FM 314
                                                    Van, Texas 75790
                                                    (903) 963-7550
                                                    (903) 963-7551 (Fax)
                                                    Email: rfitzgerald@rmflaw.net
                                                    Attorneys for Plaintiff, Mid-Continent Casualty
                                                    Company

                                                    and




Joint Stipulation of Dismissal Without Prejudice - Page 1 of 2
  Case 6:19-cv-00169-JCB Document 17 Filed 12/20/19 Page 2 of 2 PageID #: 66




                                                    PECKAR & ABRAMSON, P.C.

                                                    By: /s/ Stewart Shurtleff
                                                            Stewart Shurtleff
                                                            TX Bar No. 24046842
                                                            sshurtleff@pecklaw.com
                                                    8080 North Central Expressway, Suite 1600
                                                    Dallas, Texas 75206
                                                    T: (214) 523-5100
                                                    F: (214) 523-4601
                                                    Attorneys for Defendant, KBL Restoration, LLC

                                            Certificate of Service

     A true and correct copy of the foregoing was served on the date of filing by email and
ECF Notification to the following counsel of record:

Stewart Shurtleff                         sshurtleff@pecklaw.com
Ian E. Fullington                         ifullington@pecklaw.com
Peckar & Abramson, P.C.
8080 North Central Expressway, Suite 1600
Dallas, TX 75206.

                                                    /s/ Robert M. Fitzgerald
                                                    Robert M. Fitzgerald




Joint Stipulation of Dismissal Without Prejudice - Page 2 of 2
